                      Case 20-20259-RAM      Doc 68     Filed 09/30/20   Page 1 of 4




          ORDERED in the Southern District of Florida on September 29, 2020.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________



                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION
                                            www.flsb.uscourts.gov

       In re:                                           Case No. 20-20259-RAM
                                                        (Jointly Administered)
       It’Sugar FL I LLC, et al.,
                                                        Chapter 11
             Debtors.
       _______________________________/

            INTERIM ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION
                  OF MICHAEL S. BUDWICK AND MELAND BUDWICK, P.A.
              AS ATTORNEYS FOR THE CHAPTER 11 DEBTORS-IN-POSSESSION
           NUNC PRO TUNC TO THE PETITION DATE AND SETTING FINAL HEARING

                THIS MATTER came before the Court on September 25, 2020 at 1:30 p.m. upon the

       Application of the Debtors for an Order, on an Interim Basis, Authorizing the Employment and

       Retention of Meland Budwick, P.A. As Attorneys for the Debtors and Debtors in Possession

       Nunc Pro Tunc to the Petition Date [ECF No. 19] (the “Application”), pursuant to § 327(a) of

       Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a), 2016 and 6003 of

       the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2014-1 and



                                                    1
               Case 20-20259-RAM         Doc 68     Filed 09/30/20    Page 2 of 4




2016-1 of the Local Rules for the United States Bankruptcy Court for the Southern District of

Florida (the “Local Rules”); the Court having reviewed the Application, the declaration of

Michael S. Budwick, Esq. in support of the Application, (the “Budwick Declaration”); the Court

being satisfied based upon the representations made in the Application and the Budwick

Declaration that (a) Michael S. Budwick and Meland Budwick, P.A. (“MB”) do not hold or

represent an interest adverse to the Debtors’ estates and (b) Michael S. Budwick and MB are a

“disinterested person” as defined in § 101(14) of the Bankruptcy Code and as required by

§ 327(a) of the Bankruptcy Code and Local Rule 2014-1; due and proper notice of the

Application having been provided, and after due deliberation and sufficient cause appearing

therefore, it is accordingly

        ORDERED AND ADJUDGED as follows:

        1.     The Application is GRANTED on an interim basis, nunc pro tunc to the Petition

Date.

        2.     It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC

LLC (collectively, the “Debtors”) are authorized to employ and retain MB as their general

counsel in these Chapter 11 cases in accordance with the terms and conditions set forth in the

Application and this Interim Order.

        3.     MB shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ Chapter 11 cases in

compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, guidelines established by the Office of the United States Trustee for the Southern

District of Florida and any other applicable procedures and orders of the Court.




                                                2
               Case 20-20259-RAM          Doc 68     Filed 09/30/20     Page 3 of 4




       4.      The Court shall conduct a final hearing (the “Final Hearing”) on the Application

on October 23, 2020, at 9:30 a.m., prevailing Eastern Time. The hearing will be conducted by

video conference using the services of Zoom Video Communications, Inc.

       5.      For instructions regarding the video conference, please refer to the General

Procedures for Hearings By Video Conference on Judge Mark’s web page on the Court’s

website, https://www.flsb.uscourts.gov/judges/judge-robert-mark.

       6.      To register for the video conference, click on the following link or manually enter

the following link in a browser:

https://us02web.zoom.us/meeting/register/tZMtce2pqTkiGtaVtQGCtOlhoURuvTMG5ZDG

       7.      Any party in interest objecting to the relief sought in the Application shall serve

and file written objections, which objections shall be served upon (a) the Debtors; (b) MB; (c)

the Office of the United States Trustee for the Southern District of Florida; (d) the entities listed

on the Master Service List, if any, filed pursuant to Local Bankruptcy Rule 2002-1(K); and (e)

counsel to any Official Committee of Unsecured Creditors Committee, to the extent one is

appointed prior to the Final Hearing (collectively, the “Notice Parties”) and shall be filed with

the Clerk of the United States Bankruptcy Court, Southern District of Florida, to allow actual

receipt by the foregoing no later than October 21, 2020 at 4:30 p.m., prevailing Eastern Time.

       8.      Notice will be provided to all parties by mailing a copy of this Interim Order

setting the Final Hearing upon all parties on the Master Service List pursuant to Local Rule

2002-1 (H), Designation of Master Service List in Chapter 11 Cases.

       9.      In the event the Application is not granted on a final basis, MB shall be authorized

to submit a fee application with this Court for compensation for services rendered in the period

between the Petition Date and the Final Hearing. Any party in interest may object to the fee




                                                 3
               Case 20-20259-RAM           Doc 68      Filed 09/30/20   Page 4 of 4




application; provided, however, that such party shall file such objection with this Court and serve

a copy of the objection upon the Notice Parties.

       10.     Time records in support of any application for compensation and reimbursement

of costs may be maintained by MB with respect to the Debtors on a consolidated basis without

the necessity for tracking time separately as to each Debtor.

       11.     The requirements for emergency motions set forth in Local Rule 9075-1 and for

entry of the relief requested earlier than the period set forth in Bankruptcy Rule 6003 are

satisfied by the contents of the Application.

       12.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Interim Order in accordance with the Application and the record.

       13.     Entry of this Interim Order is without prejudice to the rights of any party-in-

interest to interpose an objection to the Application, and any such objection will be considered

on a de novo basis at the Final Hearing.

       14.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Interim Order.

                                                ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.



                                                   4
